       Case 4:20-cv-00154-JAJ-HCA Document 20 Filed 10/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


 PALMER HOLDINGS and INVESTMENTS,                       Case No. 4:20-cv-00154-CRW-CFB
 INC. d/b/a PALMER’S DELIS AND
 MARKETS, BREADWORKS and SUNSET
 GOLD,
                                                       INTEGRITY INSURANCE COMPANY’S
         Plaintiffs,                                   FEDERAL CIVIL RULE 12(b)(6)
                                                       MOTION TO DISMISS PLAINTIFF’S
 v.                                                    FIRST AMENDED AND SUBSTITUTED
                                                       COMPLAINT
 INTEGRITY INSURANCE COMPANY and
 INTEGRITY PROPERTY & CASUALTY                         ORAL ARGUMENT REQUESTED
 INSURANCE COMPANY,

         Defendants.

       Now comes Defendant, Integrity Insurance Company, (“Integrity”), improperly named as

“Integrity Insurance Company and Integrity Property & Casualty Insurance Company,” and

respectfully moves this Court to Dismiss Plaintiff’s First Amended and Substituted Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). Integrity submits that the Plaintiff’s

Amended Complaint fails to state a claim upon relief may be granted. Integrity moves this

Honorable Court for a declaration that, as a matter of law, Plaintiff is not entitled to coverage under

the Integrity policy at issue and so Integrity neither breached its contract nor acted in bad faith in

denying Plaintiff’s claim. A Brief in Support of Integrity’s Motion is attached hereto.


                                                       BRADSHAW, FOWLER, PROCTOR &
                                                         FAIRGRAVE, P.C.

                                                       By: /s/ Sean M. O’Brien (per e-mail authority)
                                                          Sean M. O'Brien (AT0005874)
                                                          801 Grand Avenue, Suite 3700
                                                          Des Moines, IA 50309-8004
                                                          (515) 246-5894 Fax: (515) 246-5808
                                                          E-Mail: obrien.sean@bradshawlaw.com
      Case 4:20-cv-00154-JAJ-HCA Document 20 Filed 10/02/20 Page 2 of 2




                                           GALLAGHER, GAMS, TALLAN,
                                           BARNES & LITTRELL L.L.P.
                                           By: /s/ James R. Gallagher
                                              JAMES R. GALLAGHER (0025658)
                                              471 East Broad Street, 19th Floor
                                              Columbus, Ohio 43215-3872
                                              (614) 228-5151 Fax: (614) 228-0032
                                              E-mail: jgallagher@ggtbl.com

                                           TIMONEY KNOX, LLP
                                           By: /s/ William O. Krekstein (per e-mail authority)
                                              WILLIAM O. KREKSTEIN
                                              400 Maryland Drive
                                              Fort Washington, PA 19034
                                              (215) 646-6000 Fax: (215) 646-0379
                                              E-Mail: wkrekstein@timoneyknox.com

                                               Attorneys For Defendants

Copies to:

James W. Carney
Nicholas J. Mauro
Carney & Appleby, P.L.C.
303 Locust Street, Suite 400
Des Moines, IA 50309-1770
E-Mail: carney@carneylawfirmiowa.com
E-Mail: mauro@carneyappleby.com




                                       2
